Citation Nr: 1221521	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  02-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 8, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2000 and January 2001 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was most recently before the Board in September 2011, and was remanded to the agency of original jurisdiction (AOJ) for further development.  The case has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to May 8, 2002, the highest combined evaluation for the Veteran's service-connected disabilities was 40 percent. 

2.  The Veteran was not unemployable by reason of her service-connected disabilities prior to May 8, 2002.  


CONCLUSION OF LAW

Prior to May 8, 2002, the criteria for an award of a TDIU were not met, and referral under 38 C.F.R. § 4.16(b) is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through July 2005 and February 2006 notice letters, the Veteran was notified of the information and evidence needed to substantiate her claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided prior to the enactment of the current section 5103(a) requirements on November 9, 2000.  66 Fed. Reg. 45, 620 (August 29, 2001).  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding her claim.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  VA examinations are of record which contain sufficient evidence by which to decide this claim.  Specifically, they detail the level of severity of the Veteran's service-connected disabilities.  Examinations dated in May 2004 and February 2006 comment specifically on the impact of the Veteran's disabilities on her ability to maintain substantially gainful employment.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.


Analysis

The record reflects that the Veteran filed a claim for a TDIU which was received by the RO on August 2, 2000.  The claim was denied by rating decisions dated in June 2000 and January 2001.  The Veteran perfected a timely appeal.  

By a rating decision dated in January 2005, the RO granted a 100 percent disability rating for the Veteran's respiratory disease, effective May 8, 2002, and found that the appeal for TDIU had become moot because applicable law and regulations provide that TDIU may not be assigned when a 100 percent schedular rating is in effect.  See Green v. West, 11 Vet. App. 472, 476 (1998).  However, as noted by the Board in its July 2005 remand, the question of whether the Veteran was entitled to a TDIU prior to May 8, 2002 remained on appeal.  This was so because the claim was filed in August 2000, approximately 1 1/2 years prior to the effective date for the 100 percent schedular evaluation for a respiratory disorder.  

(On May 3, 2011, the Veteran's representative provided a statement referencing Rice v. Shinseki, 22 Vet. App. 477 (2006) for the proposition that a TDIU is not a separate claim for benefits, and 38 C.F.R. § 3.400, pertaining to the assignment of effective dates.  However, the Board notes that the issue on appeal does not involve a claim for an earlier effective date for the award of TDIU.  Instead, as the Board found in its July 2005 remand, the claim for a TDIU rating prior to May 8, 2002, was not moot; thus, the question of entitlement to a TDIU prior to that date warranted additional development.  This is a separate question from the propriety of the assignment of a May 8, 2002 effective date, which is not the subject of this appeal.)

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a TDIU may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to May 8, 2002, service connection was in effect for asthma at 30 percent.  By a decision dated in October 2011, a 20 percent disability evaluation for degenerative disc disease of the thoracolumbar spine was made effective July 1, 1998.  Consequently, prior to May 8, 2002, the Veteran's combined disability evaluation was 40 percent.  (Although the Veteran is also service connected for diabetes mellitus, sensory deficit of the right foot and hypertension, the effective date of the awards of service connection for those disabilities was after May 8, 2002; thus, they shall not be considered in determining whether the Veteran was unemployable as a result of service-connected disabilities prior to that date.)  Therefore, prior to May 8, 2002, the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that schedular ratings be at a certain level, were not met.

Nevertheless, the Veteran may be entitled to a TDIU on an extra-schedular basis if it is established that she was unable to secure or follow substantially gainful employment as a result of the effect of her service-connected disabilities-the respiratory disease and back disability.  38 C.F.R. § 4.16(b).  The Board must determine whether the Veteran's service-connected disabilities precluded her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  Under § 4.16(b), if a veteran is found to be unemployable due to service-connected disability, and she has not met the criteria for schedular ratings under § 4.16(a), the case is referred to the Director, Compensation and Pension Service, for consideration of an award of TDIU on an extra-schedular basis.  

The evidence of record establishes that the Veteran had not worked since 1993.  A January 1994 examination conducted in connection with a claim for disability benefits from the Social Security Administration (SSA) reflected a diagnosis of chronic asthma and pain in the lumbar spine; however, it is noteworthy that the Veteran was granted SSA disability benefits as a result of her obesity and left knee arthritis, and that neither a respiratory nor a spine disorder was said to contribute to her unemployability.  

A May 1994 VA general medical examination also reflected diagnoses of asthma and back pain.  A September 1995 spine examination described the Veteran's degenerative disc disease of the lumbar spine as "mild."  An August 1995 pulmonary function test was "essentially normal."  A June 1996 VA examination diagnosed chronic bronchitis, asthma and "asthmatic form of bronchitis, no disease of the trachea and no asthma on today's examination."  Pulmonary function tests were "normal" and the examination was also said to be "fully normal."  

Similar findings were made on VA respiratory examination in October 1998.  At that time, the diagnosis was initially chronic obstructive pulmonary disease (COPD) with "mild" impairment; however, an addendum notes that the interpretation of the spirometry was revised to "normal."  

In a lay statement dated in January 1999, the Veteran reported that exacerbations of respiratory symptoms occurred 2 to 3 times a week, that she became short of breath at the slightest exertion, and that she audibly wheezed each night and morning.  In a May 1999 private treatment record, her provider urged her to find a job at a hotel so that she could use the swimming pool for exercise "to which the [Veteran] laughed."  In November 1999, she stated to a VA clinician that the severity of her respiratory and spine disorders had increased so much that she could no longer attend to activities of daily living.  

During an April 2000 VA general medical examination, the Veteran stated that she experienced intermittent low back pain, which was exacerbated by prolonged sitting, standing, or walking more than 500 yards.  She was able to drive in a car for 30 minutes before needing to stretch.  Her back pain woke her from sleep.  Range-of-motion testing showed severe limitation of motion of the spine; however, this was "predominately because of the Veteran's massive obesity."  Straight-leg raising was positive bilaterally.  Flareups of back pain occurred 3 times weekly and consisted of radicular symptoms.  Her asthma was increased by exertion and during the spring months.  A pulmonary function test was normal.  

In a July 2000 clinical note, the Veteran stated that she could drive a car and that she was not house bound.  

On her August 2000 claim for a TDIU, the Veteran indicated that she had not worked since March 1993, and that she became disabled after knee surgery.  There were no references to respiratory or spine disorders.  

A September 2000 aid and attendance examination noted that the Veteran had difficulty ambulating; this was attributed to both obesity and a respiratory disorder.  During an October 2000 VA respiratory examination, the Veteran reported asthma attacks that were seasonal in nature and worsened during the spring months and in cold weather.  Shortness of breath was constant and exacerbated by exertion.  She indicated that she could walk only about 30 feet as a result of her asthma.  On physical examination, however, it was noted that her obesity contributed to her asthma.  Pulmonary function tests were normal.  

During an October 2000 aid and attendance examination, it was noted that the Veteran required the assistance of another individual to perform activities of daily living, such as dressing, shopping, transportation, bathing, and others.  She indicated that she was wheelchair bound, could not drive, and depended on others for virtually everything.  The examiner noted that various musculoskeletal disorders, including disorders affecting the cervical spine, lumbar spine, hands, wrists, knees, and ankles, affected her ability to ambulate and attend to her own needs.  There was no comment on the impact of the Veteran's respiratory disorder on her ability to take care of herself, nor did the examiner quantify the impact of each musculoskeletal disability on the Veteran's level of functioning.  

Regarding whether the Veteran was capable of performing the physical acts required by employment, the Board notes that there is evidence both for and against the claim.  Weighing in favor of the claim are the Veteran's assertions as to the level of severity of her respiratory and spine disorders prior to May 8, 2002.  She specifically contends that her service-connected disabilities prevented most attempts at ambulation and engaging in activities of daily living.  It appears from the evidence of record, however, that the Veteran's assertions regarding the severity of her disabilities are not consistent with the medical evidence of record, which showed normal pulmonary function tests and only mild symptoms of degenerative disc disease.  In addition, the inconsistency with which the Veteran reported her symptoms weighs against the claim.  For example, in July 2000 the Veteran indicated that she could drive and that she was not housebound; however, in September and November 2000, just a few months later, the Veteran was so incapacitated that she needed assistance with almost all of her activities of daily living, including transportation.  She also reported that she was confined to a wheelchair and rarely left the house; however, subsequent clinical records do not show that the Veteran was confined to the house, and it appears that she left her home quite frequently to attend appointments.  

Two aid and attendance examinations found that the Veteran's spine disability contributed to an inability to ambulate; however, both reports made clear that other disabilities, such as obesity and other musculoskeletal disorders, also contributed to the Veteran's decreased level of functioning.  Thus, it is impossible to determine from those examination reports the precise level of impairment caused by the Veteran's service-connected disabilities.  

Other evidence weighing against the claim includes the SSA disability determination, finding that the Veteran was unemployable as a result of obesity and left knee arthritis, and not because of a respiratory or spine disorder; the many VA respiratory examinations reflecting normal or only mildly impaired pulmonary function; an April 2000 spine examination showed severely limited range-of-motion attributed not to degenerative disc disease but to the Veteran's size; and findings on subsequent examinations in May 2004 and February 2006 that the Veteran is not unemployable even then as a result of her service-connected respiratory and spine disorders, and that she was capable of sedentary work.  (Although these examinations occurred after May 8, 2002, there is no indication that the Veteran's disabilities had improved after May 2002; in fact, the Veteran's respiratory disorder had worsened somewhat.  Under those facts, it is significant that the Veteran would be found to be capable of sedentary employment even with the limitations imposed by her service-connected respiratory and spine disorders.  The Board also notes that the Veteran was encouraged to find a job in April 1999 by her treating physician, proof that he did not feel that the Veteran was unemployable.  

In summary, no medical evidence has been submitted to suggest that the Veteran's respiratory and spine disorder, when considered in conjunction with each other, made her unable to maintain employment.  Although the Veteran believes that she could not secure or follow a substantially gainful occupation as a result of her service-connected respiratory and spine disorders, the more persuasive medical evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether she can secure or follow a substantially gainful occupation as a result of service-connected disability.  In any event, any probative value of the Veteran's own conclusions is far outweighed by that of the opinion provided by the medical professionals who examined the Veteran and found that her service-connected asthma and spine disorders were productive of impairment that clearly did not rise to the level of unemployability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence shows that Veteran's service-connected respiratory and spine disorders impaired her earning capacity in civilian occupations prior to May 8, 2002.  However, the 40 percent combined disability rating compensates her for this impairment.  See 38 C.F.R. § 4.1. The medical evidence of record reflects that the Veteran's service-connected respiratory and spine disorders did not preclude her from securing and following a substantially gainful occupation.  Consequently, because the objective evidence did not indicate that the Veteran was unemployable by reason of service-connected disability, referral of this case to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

For the foregoing reasons, the Board finds that the claim for a TDIU prior to May 8, 2002, must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.

 
ORDER

Entitlement to a TDIU prior to May 8, 2002, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


